Citation Nr: 0938993	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  06-11 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired heart 
disability.

2.  Entitlement to a total rating based on individual 
employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to April 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, in light of Stegall v. West, 11 Vet. App. 268 
(1998) (holding that a Board remand "confers on the veteran 
or other claimant, as a matter of law, the right to 
compliance with the remand orders"), this matter must again 
be remanded.  The Board's May 2008 remand instructed that the 
AMC/RO provide the Veteran a VA examination and obtain a 
medical opinion in relation to his claim.  The Board's remand 
instructions read, in pertinent part, that the "examiner 
should specifically discuss the significance of [the] in-
service finding, particularly whether a grade 1/6 systolic 
murmur itself constitutes a disability, and, if not, the 
likelihood that such a murmur can cause or contribute to the 
development of heart disease at a later date."  The remand 
instructions also requested "a specific opinion as to the 
medical probability that any current heart disability/ies are 
traceable to his military service."

In December 2008 the Veteran was provided a VA examination, 
which resulted in diagnoses of chronic obstructive pulmonary 
disease, (COPD), essential hypertension, hypothyroidism, 
grade 1/6 systolic and diastolic murmur, moderate to severe 
aortic insufficiency and dilated left ventricle.   The 
examiner noted that the murmurs could cause future damage to 
the heart, such as congestive heart failure; however, the 
examiner did not discuss whether the heart murmur was related 
to any of the diagnoses noted in his report. 

Furthermore, the Board's May 2008 Remand also instructed the 
VA examiner to address the opinion of the Veteran's treating 
physician, Dr. Sabates, in his report.  In a September 2007 
letter, Dr. Sabatas indicated that he was treating the 
Veteran for ischemic heart disease, depressed left 
ventricular function, and hypertension, and that he believed 
the Veteran's "current diagnosis" to be related to his in-
service finding of grade 1 systolic murmur.

In his initial December 2008 examination report, however, the 
VA examiner made no mention of Dr. Sabates' opinion.  In a 
January 2009 addendum, the examiner noted that he had 
reviewed the claims file and he reiterated the contents of 
Dr. Sabates' September 2007 opinion in passing.  However, the 
VA examiner did not express any opinion whatsoever as to Dr. 
Sabates' conclusions.  Thus, a remand is required in order to 
obtain an addendum from the VA examiner who authored the 
December 2008 VA examination report and January 2009 
addendum.

(Because the TDIU claim may turn, in part, on whether service 
connection for a heart disability is granted, consideration 
of the TDIU issue is deferred pending completion of the 
development sought herein.)

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to the 
examiner who performed the December 2008 
examination (if available) to obtain an 
addendum opinion as to the etiology of 
the diagnosed disabilities.   

The examiner should specifically discuss 
the significance of the in-service 
finding, particularly whether a grade 1/6 
systolic murmur itself constitutes a 
disability, and, if not, the likelihood 
that such a murmur can cause or 
contribute to the development of heart 
disease at a later date, i.e. the 
likelihood that the in-service murmur 
caused or contributed to the development 
of the Veteran's currently diagnosed 
heart disabilities.  The examiner should 
offer a specific opinion as to whether it 
is at least as likely as not (i.e. a 50 
percent or greater probability) that any 
current heart disability(ies) is/are 
attributable to his military service, 
particularly the in-service finding of a 
grade 1/6 systolic murmur.  A complete 
rationale for any opinions expressed 
should be provided and the examiner 
should address the rationale of the 
opinion of Dr. Sabates in the September 
2007 letter, expressing either agreement 
or disagreement therewith.

The examiner is informed that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a certain 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
such a conclusion as it is to find 
against it.

If the examiner who performed the 
December 2008 examination finds that 
another examination is necessary or is 
unavailable to complete this addendum, 
the Veteran should be scheduled for a new 
examination.

The claims folder must be made available 
to the examiner for review in conjunction 
with the addendum or examination.  A 
complete rationale for all opinions 
should be provided.

2.  After undertaking any other 
development deemed appropriate, 
readjudicate the issue of service 
connection for a heart disability and the 
Veteran's claim for TDIU.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


